LaSalle Bank N.A. 135 South LaSalle Street Suite 1625 Chicago, IL 60603 Global Securities and Trust Services Annual Statement of Compliance VIA: EMAIL Citigroup Commercial Mortgage Securities Inc., 388 Greenwich Street, 11th Floor New York, New York 10013 Wells Fargo Bank, National Association, 9062 Old Annapolis Road Columbia, Maryland 21045 PNC Capital Markets LLC One PNC Plaza, 249 Fifth Avenue Pittsburgh, Pennsylvania 15222 Standard & Poor's Ratings Services 55 Water Street New York, New York 10041 LaSalle Financial Services, Inc. 55 East 52nd Street New York, New York 10055 Moody's Investors Services, Inc. 7 World Trade Center New York, New York 10007 Royal Bank of Canada One Liberty Plaza New York, New York 10006-1404 Fitch, Inc. One State Street Plaza, 31st Floor New York, New York 10004 Re: Citigroup Commercial Mortgage Trust 2007-CD4 Commercial Mortgage Pass-Through Certificates, Series 2007-CD4 Reference is made to the
